DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6 and 9 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buxman (2013/0330455) in view of Williams (4,072,570).

Independent claim 1
Buxman teaches a method of making a biologically active follistatin from avian 
eggs or its components (0006), said method comprising a step of fluidized bed drying at a temperature of below 42 °C (i.e. below 107.6 °F; i.e. heat drying, i.e. drying with heat)5 to produce a powder containing active follistatin (0009).  
Buxman teaches to dry the dried egg product is made by using freeze-drying or fluidized bed drying (0009), however, does not discuss the specifically claimed type of drying the egg product made, spray drying.

Williams also teaches method of making dried egg products, and further provides the use of spray drying (ref. clm. 1).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making dried egg products, as Buxman, to include the specifically claimed method of drying, spray drying, because Williams illustrates that the art finds this specific type of drying as being suitable for similar intended uses, including methods of making dried egg products (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Dependent claims
As for claim 2, Buxman teaches that the biological source is an egg or portion thereof (0006).  

As for claim 103, Buxman teaches that the egg or portion thereof is avian (0006).  

As for claim 4, Buxman teaches that the avian egg or portion thereof is fertilized (0020).  

As for claim 5, Buxman teaches methods of preserving the biological source and/or resulting powder to reduce any bacterial contamination (Ex. 1).  


As for claim 206, Buxman teach preservation by high pressure treatment (Ex. 1).

As for claim 9, the modified teaching, in Williams, provides that the spray drying is at an inlet temperature of between 230 °F and 280 °F and an outlet temperature of between 160 °F and 190 °F (ref. clm. 1), which encompasses the claim of spray drying an egg product with at an inlet temperature of about 280 °F to Attorney Docket No.:MYOS0006US  about 390 °F and an outlet temperature of about 160 °F to about 190 °F.

Response to Arguments
Claims 1-6 have been rejected. Solely to compact prosecution and without prejudice, claim 1 has been amended and new claim 9 has been added. Support for these amendments is provided in the patent application, at for example, page 4, lines 15-20. No new matter is added by these amendments. Reconsideration and withdrawal of all rejections is respectfully requested in light of these amendments and the following remarks. 
The Restriction Requirement mailed October 22, 2020 has been made final. Nonelected claims 7-8 have been withdrawn from consideration by the Examiner. Solely to compact prosecution and without prejudice, Applicants have canceled nonelected claims 7-8. Applicants reserve the right to file a divisional application to this subject matter.
In response, Applicant’s timely response is appreciated.
 

The method of the instant application requires spray drying of the biological source which is not taught by Buxman in their process involving fluidized bed drying. 
Solely to compact prosecution and without prejudice, Applicants have amended claim 1 to clarify that the instant claimed method comprises spray drying of a biological source containing follistatin with heat to produce a powder containing active follistatin. Further, Applicants have added claim 9, which recites that spray drying is performed at an inlet temperature of about 2800F to about 390F and an outlet temperature of about 160°F to about 1900F. Support for these amendments is provided in the patent application at, for example, page 4, lines 15-20. 
Since each and every element as set forth in the claim is not found, either expressly or inherently described, in Buxman, this reference cannot anticipate the instant claimed invention. See MPEP 2131 and Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987).  Withdrawal of this rejection under 35 U.S.C. 102(a) (1) is therefore respectfully requested. 
In response, please see the new grounds of rejection, above, that was necessitated by said rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Heinz: EP 2883461 A1; pub. Date: June 17, 2015, EN; Buxman (2018/0368425); references applied in related PCT/US2019/054184; references listed in the IDS of 10/19/2018, including: Shangyu (CN 97105070 A), Zhenwei (CN 201210582232 A); and Knut (EP 13197015 A).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793